DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 09/13/2021. New claims 17-20 have been added. Claims 9-20 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Elijah Vaughan. The examiner of record is now Examiner Madison Hughes.
Response to Amendment
The amendment filed 09/13/2021 has been entered. Applicant’s amendments to the drawings and claims have overcome the drawing objection and the 35 U.S.C. 112(b) rejections set forth in the previous Office action mailed 09/13/2021. However, this Office action presents new rejections of the claims under 35 U.S.C. 112(b), as necessitated by applicant’s amendments.
Response to Arguments
Applicant’s arguments filed 09/13/2021 have been fully considered but are not persuasive.
Applicant has argued that Stathis does not teach the amended features of the independent claims 9 and 15-16, because Stathis “describes setting a sensor direction based on a planned route trajectory of a vehicle,” which differs from the first feature which specifies “that control of a sensor characteristic is based on travel data that is suppliable sequentially as respective geometric descriptions of a respective environmental region per moment without an indication of a planned route of a vehicle”; and because Stathis “refers to changing a direction in which a sensor is pointed,” which differs from the second feature which “refers to a switching of the sensor device, based on travel data, between a first mode in which a sensing range of the sensor device is long and narrow and a second mode in which the sensor range of the sensor device is short and wide.”
“trajectory-based sensor planning on a vehicle is provided to dynamically adjust a current field of view of one or more directional sensors based on an expected path of the vehicle,” and “A zoom setting of the directional sensor 124 may also be changed based on the planned change in the trajectory 31 OA of the autonomous UAV 100, e.g., to widen/shorten or narrow/lengthen the current field of view 308B of FIG. 3B.” A zoom setting with a lengthened and narrowed field of view would read on the claimed “first mode,” and a zoom setting with a shortened and widened field of view would read on the claimed “second mode.” Although Stathis does not teach the first feature which specifies that “the travel data is suppliable sequentially, over a plurality of moments of time, as respective geometric descriptions of a respective environmental region in surroundings of the vehicle without an indication of a planned route of the vehicle,” Stathis still anticipates the independent claims, because they specify that one or both of the two features can be satisfied.
Claim Objections
Claim 17 is objected to because of the following informality:
In claim 17, the phrase “respective the geometric descriptions” should be replaced with “the respective geometric descriptions.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
An evaluation unit configured to control an environment detection characteristic and switch the sensor device between first and second modes (claim 9),
An evaluation unit configured to obtain travel data, evaluate the travel route data, control an environment detection characteristic, and switching the sensor device between first and second modes (claim 15), and
An evaluation unit configured to obtain travel data, evaluate the travel route data, control an environment detection characteristic, and switching the sensor device between first and second modes (claim 16).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9 and 15-16:
The claim limitations of claims 9 and 15-16 which mention the functions of the evaluation unit were interpreted as invoking 35 U.S.C. 112(f). However, the written description merely repeats the functions of the evaluation unit, without giving an explanation of the structure/material/acts for performing the claimed functions. Therefore, the claims do not comply with the written description requirement and are rejected under 35 U.S.C. 112(a).
Regarding claims 10-14, 17, and 19:
Since the independent claims 9 and 16 are rejected as being indefinite under 35 U.S.C. 112(a), claims 10-14, 17, and 19 are also rejected under 35 U.S.C. 112(a), because of their dependency upon rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 15-16, 18, and 20:
The terms “long,” “narrow,” “short,” and “wide” in claims 9, 15-16, 18, and 20 are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the terms have been interpreted to limit the claims so that the sensing range extends to be longitudinally longer and laterally narrower in the first mode than it does for the second mode; accordingly, it is interpreted that in the second mode the sensing range extends to be longitudinally shorter and laterally wider than it is in the first mode. However, clarification is required.
	Regarding claims 15-16:
Claims 15-16 each recite a “method comprising: an evaluation unit” which performs steps and a limitation of travel data being obtained sequentially. The claim language leads to indefiniteness, as it is unclear how a method can comprise a unit. A claimed method should include positively recited steps rather than units or data. A correction to the claim language is required.
The claim limitations of claims 9 and 15-16 which recite the functions of the evaluation unit invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely repeats the functions of the evaluation unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 10-14, 17, and 19:
Since the independent claims 9 and 16 are rejected as being indefinite under 35 U.S.C. 112(b), claims 10-14, 17, and 19 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stathis et al. (WO 2016/122744 A2).
Regarding claim 9, Stathis teaches:
A sensor device for an automated vehicle, comprising: at least one data interface; (See Stathis dataflow diagram Figure 4; Paragraph 15)
and an evaluation unit; wherein travel data are suppliable to the evaluation unit via the data interface, (Stathis Paragraph 18: “The planning system 106 includes a vehicle computer system 118 having one or more processing resources and memory to process sensor data acquired from a sensing system 120.”)
and one or both of the following: (a) the travel data is suppliable sequentially, over a plurality of moments of time, as respective geometric descriptions of a respective environmental region in surroundings of the vehicle without an indication of a planned route of the vehicle, and the evaluation unit is configured to control an environment detection characteristic of the sensor device based on the travel data; and (b) the evaluation unit is configured to, based on the travel data, switch the sensor device between a first mode in which a sensing range of the sensor device is long and narrow and a second mode in which the sensor range of the sensor device is short and wide. (Stathis Paragraphs 16 and 29: “trajectory-based sensor planning on a vehicle is provided to dynamically adjust a current field of view of one or more directional sensors based on an expected path of the vehicle,” and “A zoom setting of the directional sensor 124 may also be changed based on the planned change in the trajectory 31 OA of the autonomous UAV 100, e.g., to widen/shorten or narrow/lengthen the current field of view 308B of FIG. 3B.” A zoom setting with a lengthened and narrowed field of view would read on the claimed “first mode,” and a zoom setting with a shortened and widened field of view would read on the claimed “second mode.” Therefore this reads on alternative limitation (b) recited in the claim.)

Regarding claim 10, Stathis teaches the system of claim 20 and further teaches:
wherein the travel data include trajectory data. (Stathis Paragraph 16.)

Regarding claim 12, Stathis teaches the system of claim 9 and further teaches:
wherein the sensor device includes a lidar sensor, a video sensor, a radar sensor, and/or an ultrasonic sensor. (Stathis Paragraph 19: “the directional sensor 124 may be one or more of: a LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure flight-based 3D/depth sensor. a time-of-flight camera, a LADAR scanner, a RADAR scanner, a phased array sensor, or the like in order to capture sensor data within a field of view to assist in vehicle navigation.”)

Regarding claim 13, Stathis teaches the system of claim 9 and further teaches:
wherein the sensor device is usable as a frontal sensor system and/or as a side sensor system, and/or as a rear sensor system of the automated vehicle. (Stathis Figure 1 shows the directional sensor mounted to the front of the vehicle; Paragraph 18.)

Regarding claim 14, Stathis teaches the system of claim 20 and further teaches:
wherein the evaluation unit is configured to switch the sensor device between the first mode and the second mode based on positions of the vehicle lasting expected within 5s to 10s into the future. (Stathis Paragraphs 4, 8, 16, and FIGS. 3A-3B: “the indication of the planned change in the trajectory of the vehicle is from a path planner that generates a series of waypoints defining a series of expected vehicle locations at anticipated times,” and “the current field of view of the directional sensor is adjusted by an actuation system. An actuator slew rate can be determined to reach a desired orientation of the directional sensor while keeping the current field of view of the directional sensor aligned with the planned change in the trajectory of the vehicle, and an actuation command can be output to the actuation system based on the actuator slew rate.” The arbitrary range of “5s to 10s” is not apparently integral to the device’s function, and it does not apparently impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II A.)

Regarding claims 15-16, they are rejected on the basis that they are directed to a method and non-transitory computer readable medium encompassed in scope by the previously rejected claim 9.

Regarding claim 20, Stathis teaches the system of claim 9 and further teaches:
wherein the evaluation unit is configured to, based on the travel data, switch the sensor device between the first mode in which the sensing range of the sensor device is long and narrow and the second mode in which the sensor range of the sensor device is short and wide. (Stathis Paragraphs 16 and 29: “trajectory-based sensor planning on a vehicle is provided to dynamically adjust a current field of view of one or more directional sensors based on an expected path of the vehicle,” and “A zoom setting of the directional sensor 124 may also be changed based on the planned change in the trajectory 31 OA of the autonomous UAV 100, e.g., to widen/shorten or narrow/lengthen the current field of view 308B of FIG. 3B.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stathis as applied to claim 9 above, and further in view of Yonak et al. (US 7,724,180 B2), hereinafter Yonak.
Regarding claim 11, Stathis teaches the system of claim 9. The following limitation is not specifically taught by Stathis, but is taught by Yonak:
wherein the control of the environment detection characteristic or the switch between the first mode and the second mode is performed additionally according to at least one driving maneuver executed by a driver of the automated vehicle. (Yonak Col. 1 ll. 58-65 and Col. 9 l. 59-Col. 10 l. 4: “a radar system for a vehicle having a plurality of operational modes, each operational mode having a different field of view” and “The operational mode(s) of the radar apparatus may be selected using vehicle parameters (including current and/or historical data) such as vehicle operational parameters, radar data, GPS or other positional data, and/or other data. Vehicle operational parameters include speed, steering inputs, braking, gear changes, and the like.” This teaches the claim limitation since Paragraphs 17 and 29 of applicant’s instant specification define the “environment detection characteristic” to include “a field of vision, an opening angle, etc.” and define the driving maneuver to include “a steering angle, the activation of a turn signal, a braking maneuver, etc.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory-based sensor planning system disclosed by Stathis by changing the field of view of the vehicle sensor based on vehicle operational parameters such as the vehicle speed, steering inputs, and braking as taught by Yonak, because Yonak discloses that “For example, a sustained high speed can be taken to indicate highway driving, and the radar system may operate for most or all of the time in a narrow field of view mode, for example as part of an adaptive cruise control system. Stop-and-go driving with low speeds and many turns may indicate urban driving, and a wider field of view mode may be used, for example as part of a pedestrian warning system.” (See at least Yonak Col. 9 l. 59-Col. 10 l. 4.)

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stathis as applied to claim 9 above, and further in view of Lyon et al. (US 2019/0080180 A1), hereinafter Lyon.
Regarding claim 17, Stathis teaches the system of claim 9, and Stathis further teaches:
the evaluation unit is configured to control the environment detection characteristic of the sensor device based on the travel data. (Stathis Paragraphs 16 and 29: “trajectory-based sensor planning on a vehicle is provided to dynamically adjust a current field of view of one or more directional sensors based on an expected path of the vehicle,” and “A zoom setting of the directional sensor 124 may also be changed based on the planned change in the trajectory 31 OA of the autonomous UAV 100, e.g., to widen/shorten or narrow/lengthen the current field of view 308B of FIG. 3B.” This teaches the claim limitation based on Paragraph 29 of applicant’s instant specification, which defines the “environment detection characteristic” to include “a field of vision, an opening angle, etc.”)
The following limitation is not specifically taught by Stathis, but is taught by Lyon:
wherein the travel data is suppliable sequentially, over the plurality of moments of time, as respective the geometric descriptions of the respective environmental region in the surroundings of the vehicle without the indication of the planned route of the vehicle. (Lyon Paragraphs 19 and 34: “As the vehicle may be moving, sensor data processing may dynamically update understandings of the environment determined from sensor data. For example, an existing world model, map, or other representation of the external environment may be continuously updated as new sensor data is received.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory-based sensor planning system disclosed by Stathis by continuously updating the representation of the environment using updated sensor data as taught by Lyon, as the “sensor data processing may include real time image data processing to perform various types of machine or computer vision analysis and pattern recognition techniques of visible light image data (e.g., live video or still frames) to detect points of interest external to the vehicle.” (See at least Lyon Paragraph 34.)

	Regarding claim 18, Stathis in combination with Lyon teaches the system of claim 17, and Stathis further teaches:
wherein the control of the environment detection characteristic of the sensor device switches the sensor device between the first mode in which the sensing range of the sensor device is long and narrow and the second mode in which the sensor range of the sensor device is short and wide. (Stathis Paragraphs 16 and 29: “trajectory-based sensor planning on a vehicle is provided to dynamically adjust a current field of view of one or more directional sensors based on an expected path of the vehicle,” and “A zoom setting of the directional sensor 124 may also be changed based on the planned change in the trajectory 31 OA of the autonomous UAV 100, e.g., to widen/shorten or narrow/lengthen the current field of view 308B of FIG. 3B.”)

	Regarding claim 19, Stathis in combination with Lyon teaches the system of claim 17 and Stathis further teaches:
wherein, for each of the moments of time, the respective environmental region, the respective geometric description of which is suppliable, is of a respective area where a supplying device had determined the vehicle is expected to be at an immediate future point in time. (Stathis Paragraphs 4, 8, 16, and FIGS. 3A-3B: “the indication of the planned change in the trajectory of the vehicle is from a path planner that generates a series of waypoints defining a series of expected vehicle locations at anticipated times,” and “the current field of view of the directional sensor is adjusted by an actuation system. An actuator slew rate can be determined to reach a desired orientation of the directional sensor while keeping the current field of view of the directional sensor aligned with the planned change in the trajectory of the vehicle, and an actuation command can be output to the actuation system based on the actuator slew rate.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Madison R Hughes/Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662